            Case 1:17-cv-02656-APM Document 23 Filed 07/01/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
MATTHEW ALLEN,                             )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )    Case No. 17-2656 (APM)
                                           )
U.S. DEPARTMENT OF THE INTERIOR,           )
                                           )
                  Defendant.               )
__________________________________________)

                                  JOINT STATUS REPORT
       Plaintiff, Matthew Allen, and Defendant, the United States Department of the Interior

(“DOI”), submit this Joint Status Report pursuant to the Court’s Minute Order dated December

19, 2018, to apprise the Court of their progress in resolving this Freedom of Information Act

(“FOIA”) action.

       1.      Plaintiff’s request to DOI sought approximately 34 categories of records

pertaining to a decision to terminate plaintiff’s Senior Executive Service (“SES”) position during

his probationary period.

       2.      Initially, DOI identified approximately 50,000 emails potentially responsive to the

request. However, after de-duplication, DOI identified 20,000 unique emails potentially

responsive to the request.

       3.      DOI committed to process 1,000 pages/month, and has made a total of twenty

productions. Since productions reported in the last status report filed April 1, 2020, DOI has

completed the following productions:

      March 30, 2020 – DOI released 230 pages, reviewed an additional 82 pages that were

       determined to be nonresponsive, and reviewed an additional 702 pages that were paced

       into consultation.
            Case 1:17-cv-02656-APM Document 23 Filed 07/01/20 Page 2 of 2



      May 28, 2020 – DOI released 81 pages, and reviewed an additional 935 pages that were

       placed into consultation

      June 29, 2020 – DOI reviewed and released 1002 pages.

       4.      DOI anticipates making additional monthly productions by the end of each month.

Dated: July 1, 2020

Respectfully submitted,


 /s/ Katherine Atkinson                             MICHAEL R. SHERWIN
 Katherine R. Atkinson, Bar No. MD17246             Acting United States Attorney
 Lauren Naylor, D.C. Bar No. 1044317                for the District of Columbia
 Wilkenfeld, Herendeen & Atkinson
 1731 Connecticut Ave., NW                          DANIEL F. VAN HORN
 Third Floor                                        D.C. Bar No. 924092
 Washington, D.C. 20009                             Chief, Civil Division
 (202) 765-2253
 katherine@wilkenfeldlaw.com                        /s/ Christopher C. Hair
 lauren@wilkenfeldlaw.com                           CHRISTOPHER C. HAIR
                                                    PA Bar No. 306656
 Attorney for Plaintiff                             Assistant United States Attorney
                                                    555 Fourth Street, NW
                                                    Washington, D.C. 20530
                                                    (202) 252-2541
                                                    christopher.hair@usdoj.gov

                                                    Attorneys for Defendant




                                               2
